                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                        (Southern Division)
________________________________________________
                                                          )
UNITED STATES OF AMERICA                                  )
for the use and benefit of                                )
HALLMARK IRON WORKS, INC.                                 )
8399 Paris Street                                         )
Newington, VA 22122                                       )
                                                          )
        Plaintiff                                         ) Civil Action #_______________
                                                          )
v.                                                        )
                                                          )
TEAM HENRY ENTERPRISES, LLC                               )
         th
1003 48 Street                                            )
Newport News, VA 23807                                    )
                                                          )
Serve: State Dept. of Assessments and Taxation            )
        Room 801                                          )
        301 W. Preston Street                             )
        Baltimore, MD 21201                               )
                                                          )
and                                                       )
                                                          )
AEGIS SECURITY INSURANCE COMPANY                          )
P.O. Box 3153                                             )
Harrisburg, PA 17105                                      )
                                                          )
Serve: The Corporation Trust, Incorporated                )
        Resident Agent                                    )
        2405 York Road, Suite 201                         )
        Lutherville Timonium, MD 21093                    )
                                                          )
        Defendants                                        )
________________________________________________)


                                             COMPLAINT

         Plaintiff, the United States of America, for use and benefit of Hallmark Iron Works, Inc.,

(“Hallmark Iron Works”) hereby brings this Complaint against Defendants, Team Henry Enterprises,

LLC and Aegis Security Insurance Company, and in support thereof states as follows:



127858/F/2
                                           THE PARTIES

         1.    Plaintiff (Use Plaintiff), Hallmark Iron Works, Inc., (“Hallmark Iron Works”), is a

Virginia corporation whose principal office is located at 8399 Paris Street, Newington, VA 22122.

         2.    Defendant, Team Henry Enterprises, LLC (“Team Henry”), is a Virginia limited

liability company which has its principal place of business located at 1003 48th Street, Newport

News, VA 23807. At all times relevant hereto, Team Henry was engaged in the business of

commercial and public construction and building contracting.

         3.    Defendant, Aegis Security Insurance Company (“Aegis Security Insurance” or

“Surety”), whose principal office is located in Harrisburg, PA is a corporation engaged in the

business of insurance and bonding and upon information and belief is authorized to transact business as a

foreign corporation and surety within the State of Maryland.

         4.    The Project at issue in this Complaint is known as Design and Install Elevator,

MG Hunton Memorial Center, United States Army Reserve Legal Command, Gaithersburg, MD

(“Project”), Contract No. W912BU-15-D-0021, located in Montgomery County, MD.


                                   JURISDICTION AND VENUE

         5.    Jurisdiction is properly vested in this Court pursuant to the Miller Act, 40 U.S.C.

§3131, et seq. because the Project at issue herein is a federal project and Team Henry contracted with

the United States of America or one of its agencies, and posted the payment bond at issue herein and

which is governed by 40 U.S.C. §3131, et seq.

         6.    Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2) and 40 U.S.C.

§ 3133(b)(3)(B), since the Project at issue herein is located in Montgomery County, Maryland, and

the claim at issue herein arose in connection with labor and materials supplied by Plaintiff to that

Project.



127858/F/2                                         2
         7.     Upon information and belief, on or about September 30, 2016, Team Henry entered

into a prime contract with the United States of America, United States Army Corps of

Engineers, Contract No. W912BU-15-D-0021 for construction of improvement of the Project.

         8.     In order to complete the work required under the prime contract, Team Henry, in turn,

subcontracted a portion of said work (labor and materials) to Hallmark Iron Works on or about

December 10, 2017 and this subcontract is referred to herein as the “Contract”. A copy of the

Contract is attached hereto as Exhibit A and is incorporated herein by reference.

         9.     Hallmark Iron Works, pursuant to its Contract with Team Henry, furnished and

installed certain materials for use in the construction and/or improvement of the Project, and which

were necessary for the completion of the work at the Project, were installed at the Project and were

permanently affixed thereto, and which were furnished and supplied pursuant to the prime contract

and Contract.

         10.    The Contract price was $28,746.00.

         11.    At the request of Team Henry the Plaintiff performed change order work at the Project.

         12.    Attached as Exhibit B are three change orders in the total amount of $8,666.00.

         13.    Hallmark Iron Works performed all of its obligations under the Contract and change

orders in a timely and workmanlike manner. There were no problems or defects with respect to the

labor and materials supplied by Hallmark Iron Works at the Project.

         14.    Attached as Exhibit C is Application for Payment No. 3 for the period ending

January 31, 2019, reflecting a balance due of $37,412.00.

         15.    Hallmark Iron Works has not received any payments from Team Henry for the work

performed at the Project.




127858/F/2                                           3
         16.     Team Henry has materially breached the Contract by failing to pay $37,412.00 which is

due and owing.

         17.     As a direct and proximate result of Team Henry’s breach of contract, Hallmark Iron

Works is damaged in the amount of $37,412.00 which is the total amount unpaid, due and owing under

the Contract, exclusive of costs, reasonable attorney fees, and accrued interest.

         18.     Team Henry Enterprises, LLC, as principal, and Aegis Security Insurance Company, as

surety, executed and delivered Payment Bond No. B10 028 998 ("Bond"), for the protection of all

persons supplying labor and materials at the Project in the prosecution of the work provided for in the

Prime Contract between the Owner and Team Henry.

         19.     A true and accurate copy of the Bond is attached hereto as Exhibit D and is incorporated

herein by reference.

         20.     Hallmark Iron Works has fully complied with the Miller Act, is of the class of those

entitled to a right of action under the Miller Act, is a person entitled to the protection of the Miller Act,

United States Code 40 U.S.C. § 3131, et seq., is of the class of those entitled to a right of action under

the Bond, is an entity protected by the Bond, is a proper claimant under the Bond, and has made a

proper claim under the Miller Act and the Bond.

         21.     At all times mentioned herein, the Bond was in full force and effect.

         22.     This Complaint is filed within the time and in the manner required by the Bond.

         23.     All conditions precedent to claim under the Bond, if any, have been satisfied.

         24.     This cause of action is filed more than ninety (90) days, but less than one year from the

date on which Hallmark Iron Works last furnished or supplied materials to the Project and for which

Hallmark Iron Works claims payment.




127858/F/2                                            4
         25.    Team Henry Enterprises, LLC, as principal, and Aegis Security Insurance Company,

as surety, have failed and refused to fulfill their obligations under the Bond.

         26.    By reason of the foregoing, Team Henry Enterprises, LLC, as principal, and

Aegis Security Insurance Company, as Surety, are justly indebted to Hallmark Iron Works under the

Bond, jointly and severally, in the sum of $37,412.00, plus pre-judgment and post-judgment interest,

and its costs incurred herein.

         WHEREFORE, Plaintiff United States of America for use and benefit of Hallmark Iron

Works, Inc., moves that judgment be entered against Defendants, Team Henry Enterprises, LLC and

Aegis Security Insurance Company, jointly and severally, in the amount of $37,412.00, plus

pre-judgment and post-judgment interest from March 1, 2019, its costs incurred herein, and such other

and further relief as the Court deems just and equitable.


Date: December 27, 2019                                  Respectfully submitted,

                                                         HALLMARK IRON WORKS, INC.


                                                         /s/ Ralph D. Rinaldi_______________
                                                         Ralph D. Rinaldi, Esq.
                                                         Cowles, Rinaldi & Judkins, P.C.
                                                         10521 Judicial Drive, Suite 204
                                                         Fairfax, Virginia 22030
                                                         Telephone:     (703) 385-9060
                                                         Facsimile:     (703) 385-4353
                                                         E-mail: Ralph@cowleslaw.com
                                                         Attorney for Plaintiff, Hallmark Iron Works, Inc.




127858/F/2                                           5
